DETAILED ACTION
Status of Claims 
This action is in reply to the Application filed on 12/13/2019.
Claims 1-23 are currently pending and has been examined.

Information Disclosure Statement
Information Disclosure Statements received 04/09/2021 and 01/28/2022 have been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 and 17-19 are objected to because of the following informalities:
-Claim 2 reads “wherein the recommendation is generated after determining that the desired 2D view is absent in a stored listing for the product offering” but should likely read “wherein the recommendation is generated after determining that the desired 2D view is absent in the stored listing for the product offering”
Claims 3-4 inherit the deficiencies noted in claim 2 and are therefore objected to on the same basis.
-Claim 17 reads “wherein the recommendation is generated after determining that the desired 2D view is absent in a stored listing for the product offering” but should likely read  the stored listing for the product offering”
Claims 18-19 inherit the deficiencies noted in claim 17 and are therefore objected to on the same basis.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 

Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.

Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
-a processor in communication with a storage, the processor configured to execute instructions to cause the system to:
-send three-dimensional (3D) model data associated with a product offering in an online store to a first electronic device, the 3D model data being generated from a stored 3D model; 
-receive, from the first electronic device, data representing a selected value for a viewing parameter of the stored 3D model; 
-determine, from the received data, a desired two-dimensional (2D) view of the stored 3D model; and 
-generate a recommendation, for a second electronic device, to include the desired 2D view in a stored listing associated with the product offering in the online store
The above limitations recite the concept of recommending a desired 2D view, from a 3D model, to include in a product listing. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of determine, from the received data, a desired two-dimensional (2D) view of the stored 3D model is a process that, under their broadest reasonable interpretation, cover a commercial interaction. For example, “determine” in the context of this claim encompasses advertising, and marketing or sales activities.

Similarly, the limitations of send three-dimensional (3D) model data associated with a product offering in an online store to a first electronic device, the 3D model data being generated from a stored 3D model; receive, from the first electronic device, data representing a selected value for a viewing parameter of the stored 3D model; and generate a recommendation, for a second electronic device, to include the desired 2D view in a stored listing associated with the product offering in the online store, are processes that, under their broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the store is an online store, the 3D model data is sent to a first electronic device, the data representing a selected value for a viewing parameter is received from the first electronic device, and the recommendation is generated for a second electronic device, nothing in the claim element precludes the step from practically being performed by people. For example, but for the “online,” “first electronic device,” and “second electronic device” language, “send,” “receive,” and “generate” in the context of this claim encompasses advertising, and marketing or sales activities.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
-a processor in communication with a storage, the processor configured to execute instructions to cause the system to:
-send three-dimensional (3D) model data associated with a product offering in an online store to a first electronic device, the 3D model data being generated from a stored 3D model; 
-receive, from the first electronic device, data representing a selected value for a viewing parameter of the stored 3D model; 
-determine, from the received data, a desired two-dimensional (2D) view of the stored 3D model; and 
-generate a recommendation, for a second electronic device, to include the desired 2D view in a stored listing associated with the product offering in the online store
These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea) as supported by paragraph [0107] of Applicant’s specification – “The customer electronic device 150 may be any suitable device capable of augmented reality displays, and may be a dedicated augmented reality device or may be a general purpose device.” Specifically, the additional elements of a processor in communication with a storage, the processor configured to execute instructions, an online store, a first electronic device, and a 

Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application. 

Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception. The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO).
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Claim 11 is a system reciting similar functions as claim 1. Examiner notes that claim 11 recites the additional elements of a processor in communication with a storage, the processor configured to execute instructions, a first electronic device, and a second electronic device, however, claim 11 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Claim 16 is a method reciting similar functions as claim 1. Examiner notes that claim 16 recites the additional elements of an online store, a first electronic device, and a second electronic device, however, claim 16 does not qualify as eligible subject matter for similar reasons as claim 1 indicated above.

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.

Therefore, claims 11 and 16 do not provide an inventive concept and do not qualify as eligible subject matter. 

Dependent claims 2-10, 12-15, and 17-23, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-10, 12-15, and 17-23 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions such as, at least, marketing or sales activities. Dependent claims 2-4, 6, 10, 12-14, 17-19, 21, and 23, do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 5, 7-9, 15, 20, and 22 recite the additional elements of a zoom level, a virtual object, a plurality of customer electronic devices, the first electronic device, a virtual reality environment, and an augmented reality environment, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims 2-10, 12-15, and 17-23 are not indicative of integration into a practical application for at least similar reasons as discussed above. . Thus, dependent claims 2-10, 12-15, and 17-23 are “directed to” an abstract idea. Next, under Step 2B, similar to the analysis of claims 1, 11 and 16, dependent claims 2-10, 12-15, and 17-23 when analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e. recommending a desired 2D view, from a 3D model, to include in a product listing) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0261001 A1), hereinafter Wang, in view of Morrison et al. (US 2017/0132841 A1), hereinafter Morrison.
Regarding claim 1, Wang discloses a system (i.e. abstract) comprising: 
-a processor in communication with a storage (Wang, see at least: “The software architecture 900 may be executing on hardware such as machine 1000 of FIG. 16 that includes, among other things, processors 1010, memory 1030, and I/O components 1050. A representative hardware layer 904 is illustrated and can represent, for example, the machine 1000 of FIG. 10. The representative hardware layer 904 comprises one or more processing units 906 having associated executable instructions 908” [0108]), the processor configured to execute instructions to cause the system to: 
-send three-dimensional (3D) model data associated with a product offering in an online store to a first electronic device, the 3D model data being generated from a stored 3D model (Wang, see at least: “method 500 continues at operation 518 and the 3D model module 230 receives a request for a set of models. In one example, the set of models includes two similar models for comparison. In one specific, non-limiting example, the set of models includes two different microwave ovens. In response, the 3D model module 230 returns the requested 3D models [i.e. send three-dimensional (3D) model data to a first electronic device] that are in the 3D model database 299 [i.e. the 3D model data being generated from a stored 3D model]” [0079] and “The client device 110 [i.e. to a first electronic device] may be a device of a user that is used to perform a transaction involving digital items within the network system 102. In one embodiment, the network system 102 is a network-based marketplace that responds to requests for product listings [i.e. associated with a product offering in an online store]” [0027]); 
-receive data representing a selected value for a viewing parameter of the stored 3D model (Wang, see at least: “the 2D image generation module 270 retrieves, from a remote electronic database, a set of optimal image angles for an item, and generates images from those angles [i.e. receive data representing a selected value for a viewing parameter of the stored 3D model]” [0057] and “in response to receiving images of the car, and generating the 3D model of the car, the 2D image generation module 270 may rotate the 3D model of the car at each specific angle [i.e. for a viewing parameter of the stored 3D model], and generate a set of 2D images” [0056] and “the 3D integration system 146 stores received 3D models in a 3D model database 299 [i.e. of the stored 3D model]. Over time, as many 3D models are stored the 3D integration system 146 may provide one or more of the 3D models to a user in response to the user desiring to compare one model with another” [0061]); 
determine, from the received data, a desired two-dimensional (2D) view of the stored 3D model (Wang, see at least: “the 2D image generation module 270 retrieves, from a remote electronic database [i.e. determine from the received data], a set of optimal image angles for an item, and generates images from those angles [i.e. determine a desired two-dimensional (2D) view of the stored 3D model]” [0057] and “the 3D integration system 146 stores received 3D models in a 3D model database 299 [i.e. of the stored 3D model]. Over time, as many 3D models are stored the 3D integration system 146 may provide one or more of the 3D models to a user in response to the user desiring to compare one model with another” [0061]); and 
-include the desired 2D view in a stored listing associated with the product offering in the online store (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) that are more effective in depicting the item in a listing at the networked marketplace [i.e. include the desired 2D view in a stored listing associated with the product offering in the online store]” [0056] and “the 2D image generation module 270 retrieves, from a remote electronic database, a set of optimal image angles for an item, and generates images from those angles [i.e. include the desired 2D view in a stored listing]. In this way, as selling strategies develop, the 2D image generation module can generate images from items that may more optimally sell the item, according to the remote electronic database of optimal angles, colors, backgrounds, item scenarios, situations, or the like” [0057]).


Morrison, however, teaches presenting virtual representations of specific products (i.e. abstract), including the known technique of receiving, from the first electronic device, data representing a selected value for a viewing parameter (Morrison, see at least: “The analytic engine 238 may track user browsing and manipulations of 3D product representations [i.e. receiving, from the first electronic device, data] as well as the user purchases of the products represented by the 3D product representations…The tracking of user manipulation of the 3D product representation may include tracking the orientations, scales, and/or directions at which the user viewed the 3D product representation [i.e. data representing a selected value for a viewing parameter], as well as user facial features and gestures used during the manipulation” [0139] and “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users [i.e. a selected value for a viewing parameter]” [0143]); and 
the known technique of generating a recommendation, for a second electronic device, to include a desired view (Morrison, see at least: “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users…The point of interest to be added may be similar to a point of interest [i.e. generating a recommendation to include a desired view] that has worked well for a comparable product (e.g., viewed by a predetermined percentage of users that purchased the comparable product). In some embodiments, the analytics engine 238 may automatically relay the points of interest removal and addition instructions to the web service 214 [i.e. generate a recommendation for a second 
It would have been recognized that applying the known techniques of receiving, from the first electronic device, data representing a selected value for a viewing parameter; and generating a recommendation, for a second electronic device, to include a desired view, as taught by Morrison, to the teachings of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including the modification of receiving, from the first electronic device, data representing a selected value for a viewing parameter; and generating a recommendation, for a second electronic device, to include a desired view, as taught by Morrison, into the system of Wang would have been recognized by those of ordinary skill in the art as resulting in an improved system that would facilitate sales by allowing a user to visualize new products (Morrison, [0160]).

Regarding claim 2, Wang in view of Morrison teaches the system of claim 1. Wang further discloses:
-determining that the desired 2D view is absent in a stored listing for the product offering (Wang, see at least: “the item is shoes and the images show each angle of the shoes except the heel of the shoes [i.e. determining that the desired 2D view is absent in a stored listing for the product offering]. Because the 3D model module 230 has no images of the heel of the shoes, the 3D mode module 230 retrieves the heel of similar shoes from another model of like shoes” [0044]).
238 may also show points of interest in the 3D product representations that are viewed or ignored by the users…The point of interest to be added may be similar to a point of interest [i.e. the recommendation is generated after determining that the desired view is absent in a stored listing for the product offering] that has worked well for a comparable product (e.g., viewed by a predetermined percentage of users that purchased the comparable product). In some embodiments, the analytics engine 238 may automatically relay the points of interest removal and addition instructions to the web service 214” [0143]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Morrison for the reasons identified above with respect to claim 1.

Regarding claim 3, Wang in view of Morrison teaches the system of claim 2. Wang further discloses:
-wherein the instructions further cause the system to: generate, from the stored 3D model, a 2D image corresponding to the desired 2D view (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) that are more effective in depicting the item in a listing at the networked marketplace [i.e. generate, from the stored 3D model, a 2D image corresponding to the desired 2D view]” [0056]).

Regarding claim 4, Wang in view of Morrison teaches the system of claim 3. Wang further discloses:
-a 2D image and updating the stored listing with the 2D image (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) [i.e. a 2D image] that are more effective in depicting the item in a listing at the networked marketplace…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. updating the stored listing with the 2D image]” [0056])
Morrison further teaches presenting virtual representations of specific products (i.e. abstract), including the known technique of the recommendation including the image or includes an option to update the stored listing with the image (Morrison, see at least: “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users…The point of interest to be added may be similar to a point of interest [i.e. the recommendation includes the image or includes an option to update the stored listing with the image] that has worked well for a comparable product (e.g., viewed by a predetermined percentage of users that purchased the comparable product). In some embodiments, the analytics engine 238 may automatically relay the points of interest removal and addition instructions to the web service 214” [0143] and “when a user selects a particular point of interest, additional details regarding a specific feature may be rendered or displayed as part of the 3D product representation [i.e. the image]” [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Morrison for the reasons identified above with respect to claim 1.

Regarding claim 5, Wang in view of Morrison teaches the system of claim 1. Wang further discloses:
-wherein the selected value for the viewing parameter includes one of: a selected zoom level; a selected size of a virtual object generated based on the stored 3D model; a selected viewing angle; a selected orientation of the virtual object; or a selected visual property of the virtual object (Wang, see at least: “the 2D image generation module 270 retrieves, from a remote electronic database, a set of optimal image angles for an item, and generates images from those angles [i.e. wherein the selected value for the viewing parameter includes a selected viewing angle]” [0057]). 

Regarding claim 7, Wang in view of Morrison teaches the system of claim 1. Wang further discloses:
-the desired 2D view of the stored 3D model is determined from the received data, based on a statistical analysis of the plurality of selected values for the viewing parameter (Wang, see at least: “in response to receiving images of the car, and generating the 3D model of the car, the 2D image generation module 270 may rotate the 3D model of the car at each specific angle, and generate a set of 2D images…The specific angles may be determined using a statistical analysis [i.e. the desired 2D view of the stored 3D model is determined from the received data, based on a statistical analysis] of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. of the plurality of selected values for the viewing parameter]” [0056]).
Morrison further teaches presenting virtual representations of specific products (i.e. abstract), including the known technique of data representing a plurality of selected values for 238 may track user browsing and manipulations of 3D product representations [i.e. are received from a respective plurality of customer electronic devices] as well as the user purchases of the products represented by the 3D product representations…The tracking of user manipulation of the 3D product representation may include tracking the orientations, scales, and/or directions at which the user viewed the 3D product representation [i.e. data representing a plurality of selected values for the viewing91 parameter of the stored 3D model], as well as user facial features and gestures used during the manipulation” [0139] and “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users. By collecting viewership statistics across a group of users [i.e. a plurality of selected values and a respective plurality of customer electronic devices]” [0143]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Morrison for the reasons identified above with respect to claim 1.

Regarding claim 8, Wang in view of Morrison teaches the system of claim 1. Wang further discloses:
-wherein the instructions further cause the system to: cause the first electronic device to display the stored 3D model in a virtual reality environment (Wang, see at least: “the artificial environment module 250 places (in a virtual environment) a 3D model of a hat on the head of the 3D model of a person [i.e. cause the first electronic device to display the stored 3D model in a virtual reality environment]” [0050]).

Regarding claim 9, Wang in view of Morrison teaches the system of claim 1.
Morrison further teaches wherein the instructions further cause the system to: cause the first electronic device to display the stored 3D model in an augmented reality environment (Morrison, see at least: “The rendering device 206 may render the 3D product representation into a rendered augmented reality environment [i.e. cause the first electronic device to display the stored 3D model in an augmented reality environment] or a rendered virtual reality environment” [0120]). 
It would have been obvious to one of ordinary skill in the art to include in the system as taught by Wang, wherein the instructions further cause the system to: cause the first electronic device to display the stored 3D model in an augmented reality environment, as taught by Morrison, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang, to include the teachings of Morrison in order to facilitate sales by allowing a user to visualize new products (Morrison, [0160]).

Regarding claim 10, Wang in view of Morrison teaches the system of claim 1.
Morrison further teaches wherein the instructions further cause the system to: associate at least one customer attribute with the selected value for the viewing parameter (Morrison, see at least: “when a user selects a particular point of interest, additional details regarding a specific feature may be rendered or displayed as part of the 3D product representation. In some embodiments, the content management system 216 may tailor the points of interest [i.e. the and
generate the recommendation to be specific to the at least one customer attribute (Morrison, see at least: “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users…The point of interest to be added may be similar to a point of interest that has worked well for a comparable product (e.g., viewed by a predetermined percentage of users that purchased the comparable product). In some embodiments, the analytics engine 238 may automatically relay the points of interest removal and addition instructions to the web service 214 [i.e. generate the recommendation]” [0143] and “the content management system 216 may tailor the points of interest to a user based on user profile information, such as prior purchase history, prior product browsing history, user demographic information [i.e. to be specific to the at least one customer attribute]” [0115]).
It would have been obvious to one of ordinary skill in the art to include in the system as taught by Wang, wherein the instructions further cause the system to: associate at least one customer attribute with the selected value for the viewing parameter; and generate the recommendation to be specific to the at least one customer attribute, as taught by Morrison, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of 

Regarding claim 11, Wang discloses a system (i.e. abstract) comprising: 
-a processor in communication with a storage (Wang, see at least: “The software architecture 900 may be executing on hardware such as machine 1000 of FIG. 16 that includes, among other things, processors 1010, memory 1030, and I/O components 1050. A representative hardware layer 904 is illustrated and can represent, for example, the machine 1000 of FIG. 10. The representative hardware layer 904 comprises one or more processing units 906 having associated executable instructions 908” [0108]), the processor configured to execute instructions to cause the system to: 
-send three-dimensional (3D) model data associated with a product offering to a first electronic device, the 3D model data being generated from a first stored 3D model (Wang, see at least: “method 500 continues at operation 518 and the 3D model module 230 receives a request for a set of models. In one example, the set of models includes two similar models for comparison. In one specific, non-limiting example, the set of models includes two different microwave ovens. In response, the 3D model module 230 returns the requested 3D models [i.e. send three-dimensional (3D) model data to a first electronic device] that are in the 3D model database 299 [i.e. the 3D model data being generated from a first stored 3D model]” [0079] and “The client device 110 [i.e. to a first electronic device] may be a device of a user that is used to perform a transaction involving digital items within the network system 102. In one embodiment, the network system 102 is a network-based marketplace 
-receive data representing a selected value for a viewing parameter of the first stored 3D model (Wang, see at least: “the 2D image generation module 270 retrieves, from a remote electronic database, a set of optimal image angles for an item, and generates images from those angles [i.e. receive data representing a selected value for a viewing parameter of the first stored 3D model]” [0057] and “in response to receiving images of the car, and generating the 3D model of the car, the 2D image generation module 270 may rotate the 3D model of the car at each specific angle [i.e. for a viewing parameter of the first stored 3D model], and generate a set of 2D images” [0056] and “the 3D integration system 146 stores received 3D models in a 3D model database 299 [i.e. of the first stored 3D model]. Over time, as many 3D models are stored the 3D integration system 146 may provide one or more of the 3D models to a user in response to the user desiring to compare one model with another” [0061]); 
-determine, from the received data, a desired 2D view of a second stored 3D model associated with the same product offering or a different product offering, the first stored 3D model being determined to be relevant to the second stored 3D model (Wang, see at least: “in response to receiving images of the car, and generating the 3D model of the car, the 2D image generation module 270 may rotate the 3D model of the car at each specific angle, and generate a set of 2D images…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. determine, from the received data, a desired 2D view of a second stored 3D model associated with the same product offering or a different 270 retrieves, from a remote electronic database [i.e. determine from the received data], a set of optimal image angles for an item, and generates images from those angles [i.e. determine a desired two-dimensional (2D) view of the stored 3D model]” [0057]); and 
-include the desired 2D view in a stored listing associated with the second stored 3D model (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) that are more effective in depicting the item in a listing at the networked marketplace [i.e. include the desired 2D view in a stored listing]…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. associated with the second stored 3D model]” [0056] and “the 2D image generation module 270 retrieves, from a remote electronic database, a set of optimal image angles for an item, and generates images from those angles [i.e. include the desired 2D view in a stored listing]. In this way, as selling strategies develop, the 2D image generation module can generate images from items that may more optimally sell the item, according to the remote electronic database of optimal angles, colors, backgrounds, item scenarios, situations, or the like” [0057]).

Wang does not explicitly disclose the receiving of the data representing a selected value for a viewing parameter being from the first electronic device; and generating a recommendation, for a second electronic device, to include the desired 2D view.
238 may track user browsing and manipulations of 3D product representations [i.e. receive, from the first electronic device, data] as well as the user purchases of the products represented by the 3D product representations…The tracking of user manipulation of the 3D product representation may include tracking the orientations, scales, and/or directions at which the user viewed the 3D product representation [i.e. data representing a selected value for a viewing parameter], as well as user facial features and gestures used during the manipulation” [0139] and “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users [i.e. a selected value for a viewing parameter]” [0143]); and 
the known technique of generating a recommendation, for a second electronic device, to include the desired view (Morrison, see at least: “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users…The point of interest to be added may be similar to a point of interest [i.e. generate a recommendation to include a desired view] that has worked well for a comparable product (e.g., viewed by a predetermined percentage of users that purchased the comparable product). In some embodiments, the analytics engine 238 may automatically relay the points of interest removal and addition instructions to the web service 214 [i.e. generate a recommendation for a second electronic device]” [0143]). These known techniques are applicable to the system of Wang as they share characteristics and capabilities, namely, they are directed to presenting virtual representations of specific products.


Regarding claim 12, Wang in view of Morrison teaches the system of claim 11. Wang further discloses:
-wherein the first stored 3D model is determined to be relevant to the second stored 3D model on the basis of the first and second stored 3D models being associated with the same product offering (Wang, see at least: “in response to receiving images of the car, and generating the 3D model of the car, the 2D image generation module 270 may rotate the 3D model of the car at each specific angle, and generate a set of 2D images…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace [i.e. wherein the first stored 3D model is determined to be relevant to the second stored 3D model] including the specific angles used in listings for those similar items” [0056] and “The 3D model module 230 queries the 3D model database 299 to determine whether a substantially similar 299…substantially similar includes an item in the 3D model database 299 that is the same make and model as the item [i.e. on the basis of the first and second stored 3D models being associated with the same product offering]” [0077]).

Regarding claim 13, Wang in view of Morrison teaches the system of claim 11. Wang further discloses:
-wherein the first and second stored 3D models are associated with different product offerings, and wherein the first stored 3D model is determined to be relevant to the second stored 3D model on the basis of the different product offerings belonging to a same category (Wang, see at least: “in response to receiving images of the car, and generating the 3D model of the car, the 2D image generation module 270 may rotate the 3D model of the car at each specific angle, and generate a set of 2D images…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. the first stored 3D model is determined to be relevant to the second stored 3D model]” [0056] and “the item is shoes and the images show each angle of the shoes except the heel of the shoes. Because the 3D model module 230 has no images of the heel of the shoes, the 3D mode module 230 retrieves the heel of similar shoes from another model of like shoes [i.e. wherein the first and second stored 3D models are associated with different product offerings, and wherein the first stored 3D model is determined to be relevant to the second stored 3D model on the basis of the different product offerings belonging to a same category]” [0044]).

Regarding claim 14, Wang in view of Morrison teaches the system of claim 11. Wang further discloses:
-wherein the instructions further cause the system to: 
-generate, from the second stored 3D model, a 2D image corresponding to the desired 2D view (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) that are more effective in depicting the item in a listing at the networked marketplace [i.e. generate, from the second stored 3D model, a 2D image corresponding to the desired 2D view]…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. from the second stored 3D model]” [0056]); 
-a generated 2D image and updating the stored listing associated with the second stored 3D model with the generated 2D image (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) [i.e. [a] generated 2D image] that are more effective in depicting the item in a listing at the networked marketplace…The specific angles may be determined using a statistical analysis of similar items sold at the networked marketplace including the specific angles used in listings for those similar items [i.e. updating the stored listing associated with the second stored 3D model with the generated 2D image]” [0056] and “the item is shoes and the images show each angle of the shoes except the heel of the shoes. Because the 3D model module 230 has no images of the heel of the shoes, the 3D mode module 230 retrieves the heel of similar shoes from another model of like shoes[i.e. updating the stored listing associated with the second stored 3D model with the generated 2D image]” [0044]).
238 may also show points of interest in the 3D product representations that are viewed or ignored by the users…The point of interest to be added may be similar to a point of interest [i.e. the recommendation includes the generated image] that has worked well for a comparable product (e.g., viewed by a predetermined percentage of users that purchased the comparable product). In some embodiments, the analytics engine 238 may automatically relay the points of interest removal and addition instructions to the web service 214” [0143] and “when a user selects a particular point of interest, additional details regarding a specific feature may be rendered or displayed as part of the 3D product representation [i.e. the generated image]” [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Morrison for the reasons identified above with respect to claim 11.

Regarding claim 15, Wang in view of Morrison teaches the system of claim 11. Wang further discloses:
-the desired 2D view of the second stored 3D model is determined from the received data, based on a statistical analysis of the plurality of selected values for the viewing parameter (Wang, see at least: “in response to receiving images of the car, and generating the 3D model of the car, the 2D image generation module 270 may rotate the 3D model of the car at each specific angle, and generate a set of 2D images…The specific angles may be determined using a statistical analysis of similar items [i.e. the desired 2D view of the second stored 3D model is 
Morrison further teaches presenting virtual representations of specific products (i.e. abstract), including the known technique of  data representing a plurality of selected values for the viewing parameter of the first stored 3D model are received from a respective plurality of customer electronic devices (Morrison, see at least: “The analytic engine 238 may track user browsing and manipulations of 3D product representations [i.e. are received from a respective plurality of customer electronic devices] as well as the user purchases of the products represented by the 3D product representations…The tracking of user manipulation of the 3D product representation may include tracking the orientations, scales, and/or directions at which the user viewed the 3D product representation [i.e. data representing a plurality of selected values for the viewing parameter of the first stored 3D model], as well as user facial features and gestures used during the manipulation” [0139] and “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users. By collecting viewership statistics across a group of users [i.e. a plurality of selected values and a respective plurality of customer electronic devices]” [0143]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Morrison for the reasons identified above with respect to claim 11.

Claims 16-17, 20, 22 and 23 recite limitations directed towards a method (i.e. abstract) for generating a recommendation for a 2D image based on a 3D model. The limitations recited in claims 16-17, 20, 22 and 23 are parallel in nature to those addressed above for claims 1-2, 5, 7 

Regarding claim 18, Wang in view of Morrison teaches the method of claim 17. Wang further discloses:
-generating, from the stored 3D model, a 2D image corresponding to the desired 2D view (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model using the received images) that are more effective in depicting the item in a listing at the networked marketplace [i.e. generate, from the stored 3D model, a 2D image corresponding to the desired 2D view]” [0056]); and 
-comparing between the generated 2D image and a current 2D image included in the stored listing for the product offering to determine that the desired 2D view is absent in the listing (Wang, see at least: “the item is shoes and the images show each angle of the shoes except the heel of the shoes [i.e. comparing between the generated 2D image and a current 2D image included in the stored listing for the product offering to determine that the desired 2D view is absent in the listing]. Because the 3D model module 230 has no images of the heel of the shoes, the 3D mode module 230 retrieves the heel of similar shoes from another model of like shoes” [0044]).

Regarding claim 19, Wang in view of Morrison teaches the method of claim 18. Wang further discloses:
-a 2D image and updating the stored listing with the 2D image (Wang, see at least: “the 2D image generation module 270 generates a set of 2D images (using a generated 3D model 
Morrison further teaches presenting virtual representations of specific products (i.e. abstract), including the known technique of the recommendation including the image or includes an option to update the stored listing with the image (Morrison, see at least: “analytic engine 238 may also show points of interest in the 3D product representations that are viewed or ignored by the users…The point of interest to be added may be similar to a point of interest [i.e. the recommendation includes the image or includes an option to update the stored listing with the  image] that has worked well for a comparable product (e.g., viewed by a predetermined percentage of users that purchased the comparable product). In some embodiments, the analytics engine 238 may automatically relay the points of interest removal and addition instructions to the web service 214” [0143] and “when a user selects a particular point of interest, additional details regarding a specific feature may be rendered or displayed as part of the 3D product representation [i.e. the image]” [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Morrison for the reasons identified above with respect to claim 16.

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Morrison, in further view of Ayush et al. (US 2019/0340649 A1), hereinafter Ayush.
Regarding claim 6, Wang in view of Morrison teaches the system of claim 1.

Ayush, however, teaches generating representations of recommended products (i.e. abstract), including the known technique of a selected value for a viewing parameter being determined to be the selected value based on the stored 3D model being viewed at the selected value for the viewing parameter for a threshold dwell time (Ayush, see at least: “The AR product recommendation system 102 can further determine a viewpoint (e.g., the viewpoint 300) based on user interactions with an AR product that the user 118 has selected to overlay on the view of the real-world environment of the camera feed within the AR client application 110…the AR product recommendation system 102 can also capture a frame of the camera feed at a time instant when the user 118 has refrained from adjusting a location and/or orientation of an AR product [i.e. the selected value for the viewing parameter is determined to be the selected value based on the stored 3D model being viewed at the selected value] within the AR client application 110 for at least a threshold time period [i.e. for a threshold dwell time]” [0066] and “the AR product recommendation system can render a three-dimensional AR product to appear to a user [i.e. based on the stored 3D model] as though the represented product is placed at a particular location within the real-world environment shown via the camera feed” [0023] and “the AR product recommendation system 102 can access a 3D collection 502 of three-dimensional models within the model database 112 [i.e. based on the stored 3D model]” [0086]). This known technique is applicable to the system of Wang in view of Morrison as they share characteristics and capabilities, namely, they are directed to generating representations of recommended products.


Claim 21 recite limitations directed towards a method (i.e. abstract) for generating a recommendation for a 2D image based on a 3D model. The limitations recited in claim 21 are parallel in nature to those addressed above for claim 6, and are therefore rejected for those same reasons set forth above in claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Yalniz et al. (US 10,026,229 B1) teaches providing a scale appropriate view of a requested item.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.